Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Amendment filed April 11, 2022 in response to the Office Action of January 12, 2022 is acknowledged and has been entered.  Claim 1 has been cancelled. Claims 2 and 14-16  have been amended.  Claims 2-16 are pending.
2.	 Claims 3, 5, 12, and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 
3.	Claims 2, 4, 6-11 and 14-16 are currently under consideration as drawn to the elected species
Rejections Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
4.	Claims 2, 4, 6-11 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0223994 A1 (Hoogenboom et al. Dec. 4, 2003), “Hoogenboom” in view of US 2010/0074925 A1 (Carmon, L March 25, 2010, IDS), “Carmon”.
Hoogenboom teaches antibodies which bind the MUC1 D6 peptide LLLTVLTVV, SEQ ID NO: 4 therein, in MHC complexes.  See claims 1 and 5, ¶¶ 0192-0196 and Figure 38-42. The MUC1 D6 peptide contains a fragment of the claimed SEQ ID NO: 3 and is identical to the claimed SEQ ID NO: 4.
Hoogenboom teaches that the antibodies bind the MUC1 D6/ MHC complexes on the surface of tumor cells.  See Example 4 and Figure 41. 
Hoogenboom teaches at paragraph 0136:
In another aspect, the invention features methods for detecting the presence of a particular MHC-peptide complex, in a sample, in vitro (e.g., a biological sample, a tissue biopsy, e.g., a cancerous lesion). The subject method can be used to evaluate, e.g., diagnose or stage a disorder described herein, e.g., a cancerous disorder. The method includes: (i) contacting the sample (and optionally, a reference, e.g., control, sample) with an anti-(MHC-peptide complex) ligand, as described herein, under conditions that allow interaction of the anti-(MHC-peptide complex) ligand and the MHC-peptide complex protein to occur; and (ii) detecting formation of a complex between the anti-(MHC-peptide complex) ligand, and the sample (and optionally, the reference, e.g., control, sample). Formation of the complex is indicative of the presence of MHC-peptide complex protein, and can indicate the suitability or need for a treatment described herein. E.g., a statistically significant change in the formation of the complex in the sample relative to the reference sample, e.g., the control sample, is indicative of the presence of MHC-peptide complex in the sample.

Hoogenboom teaches a method of ablating or killing a target cell that displays a peptide on a surface MHC molecule, the method comprising: contacting the target cell with an antibody to the MUC1 D6 peptide, the protein specifically recognizing the displayed peptide on the surface MHC molecule of the target cell, and ablating or killing the target cell.  See claims 1, 5, and 43.
Hoogenboom teaches treating lung, breast, ovary, renal, urothelial, colonic, prostatic, or hepatic cancer and/or metastasis with the methods of treatment.  See ¶¶ 0129 0132 and 0343-0358.
Hoogenboom teaches using blood, serum and biopsies for samples for diagnosis for in vitro methods, which would receive the obtained sample.  See ¶¶ 0090, 0091, 0136, 0341,0386-0400.
Although Hoogenboom does not explicitly teach detecting the MUC1 D6 signal peptide on the surface of cells in the methods diagnosis and determining of treatment, it would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Hoogenboom and detect the MUC1 D6 signal peptide on the surface of cells in the methods diagnosis and determining of treatment because Hoogenboom teaches that the antibodies bind the MUC1 D6/ MHC complexes on the surface of tumor cells,  the antibodies target the MUC1 D6/ MHC complexes on the surface of tumor cells for treatment and elevated levels of MUC1 D6/ MHC would indicate targetable tumor cells. 
Hoogenboom additionally teaches that the anti-MHC peptide complex antibodies can be administered in combinations with other methods for treating cancer.  See ¶¶ 0376. 
Hoogenboom does not specifically teach administering a vaccine capable of eliciting an immune response against an SP.  
Carmon teaches vaccines comprising the signal peptide of MUC1, which have multiple MHCI and MHCII epitopes, for treatment of cancer which are over expressed in tumor cells.  See abstract and ¶¶ 0033-0041.
Carmon teaches the MUC1 signal peptide-derived peptide vaccine comprises the amino acid sequence MTPGTQSPFFLLLLLTVLTVV (SEQ ID NO. 10)/ImMucin,  which contains a fragment of the claimed SEQ ID NO: 3 and comprises  the claimed SEQ ID NO: 4. See ¶ 0041, Table 3, and claim 45.
Carmon teaches that ImMucin is able to induce antigen specific CD4+ as well as CD8+ T cell activation which can lead to effective anti-tumor vaccine properties including lysis, cytokine release and memory in the majority of the population.  See ¶ 0188.
It would have been prima facie obvious at the time the invention was made given that the level of skill in the art was high to combine the teachings of Hoogenboom and Carmon and use the ImMucin peptide vaccine of Carmon in combination with the antibodies bind the MUC1 D6/ MHC complexes on the surface of tumor cells of Hoogenboom because Hoogenboom teaches that the anti-MHC peptide complex antibodies can be administered in combinations with other methods for treating cancer and Carmon teaches that ImMucin is able to induce antigen specific CD4+ as well as CD8+ T cell activation which can lead to effective anti-tumor vaccine properties including lysis, cytokine release and memory in the majority of the population.  Thus, given the effectiveness of ImMucin one of skill in the art would have been motivated to use it in combination with the antibodies bind the MUC1 D6/ MHC complexes of Hoogenboom to enhance and optimize the treatment of a cancer expressing MUC1 D6/ MHC at elevated levels. 
Response to Arguments
5.	Applicant argues that the instant application teaches the superiority of measuring SP expression levels on cell surfaces as compared to measuring expression levels of non-SP epitopes for the detection of a polypeptide associated with a disease. This superiority can be most clearly seen in Table 3 and Figure 5B. In Table 3 a wide variety of cancer cells are examined for cell surface expression of MUC1. The H23 antibody is a commercially available anti-MUC1 antibody directed against the TRA domain (a protein domain that is not the SP). H23 is indeed capable of detecting MUC1 on the surface of some cancer cells however, invariably the three anti-SP antibodies (SpmAb-6, SPmAb-2.1 and R23) were always superior to H23 in detection. In many of the cell lines the H23 was not even able to detect surface expression of MUC1 while the anti-SP antibodies were. Figure 5B is a striking example in which the importance of surface expression is demonstrated. In these multiple myeloma (MM) cells, the H23 antibody is predominantly detecting intracellular MUC1 whereas the SP antibody is detecting surface MUC1. Thus, even though an epitope other than SP may be present in cells it is specifically the surface expression of that epitope for which it is superior to use anti-SP antibodies. This phenomenon of the superiority of examining the SP region for surface detection was heretofore unknown.

Applicant’s arguments have been considered, but have not been found persuasive.  The H23 antibody is not directed to an SP protein, rather it recognizes the soluble MUC1's TRA domain, which is cleaved and released into serum.  See ¶ ¶ [0196] and [0201] of the instant published application.  The  SpmAb-6, SPmAb-2.1 and R23 antibodies were generated with SEQ ID NO: 3. See  Example 1.  Thus, given the different epitopes of the antibodies, it would not be unexpected that the binding and recognition patterns of the H23 antibody and SpmAb-6, SPmAb-2.1 and R23 antibodies were distinct.  Additionally, given that the H23 antibody recognizes the soluble MUC1's TRA domain, which is cleaved and released into serum,  it would not be unexpected that the H23 that is not predominantly detecting  surface MUC1.   Additionally, as previously set forth,  Hoogenboom teaches that the antibodies bind the MUC1 D6/ MHC complexes on the surface of tumor cells.  See Example 4 and Figure 41. Thus, surface detection of the MUC1 D6/MHC complexes was known in the art. 

Applicant argues that Hoogenboom teaches antibodies against 7 different epitopes (see Table 1 of Hoogenboom). Only one of these epitopes is a signal peptide epitope. Other regions in MUC1 were not tested by Hoogenboom. A skilled artisan reading Hoogenboom would thus not be aware of the superiority of investigating SP epitopes when evaluation surface expression. Indeed, as acknowledged by the Office Action (Page 17) Hoogenboom does not explicitly teach surface detection. As evidenced by Figure 5B of the instant application epitopes bound by HLA are not  necessarily immediately or efficiently trafficked to the cell surface. So, a skilled artisan reading Hoogenboom could not know that SP detection is particularly advantageous when surface detection is wanted.
Applicant argues that indeed, in the instant claims surface detection is explicitly recited as the therapeutic to be administered is a vaccine against the SP. If the SP were merely present within the cell the therapeutic treatment would have no effect as the increased immune response would not target the intended cells. Thus, knowing surface expression levels is of utmost importance for this therapeutic modality. Hoogenboom is silent with respect to specifically measuring surface expression. The instant application demonstrates the SP detection is unexpectedly advantageous for determining surface expression and for the breadth of target cells that can be identified. As such, all elements of instant claim 1 are not taught by Hoogenboom and would not be obvious to a skilled artisan, certainly the unexpected advantage of SP levels would not be known.
Applicant argues that just as claim 2 is non-obvious so too all claims that depend from claim 2 are not obvious. Applicant argues that reconsideration and withdrawal of the 103 obviousness rejection is therefore respectfully requested.

Applicant’s arguments have been considered, but have not been found persuasive. Although Hoogenboom does not explicitly teach detecting the MUC1 D6 signal peptide on the surface of cells in the methods diagnosis and determining of treatment, Hoogenboom teaches that the antibodies bind the MUC1 D6/ MHC complexes on the surface of tumor cells.  See Example 4 and Figure 41.  Additionally, Hoogenboom recognizes that tumor-specific MHC-peptide complexes present on the surface of tumor cells may also offer a unique and specific target for an antibody-based therapeutic approach.  See ¶¶ [0003-0004].  Thus, detecting the MUC1 D6 signal peptide on the surface of cells would not have been unexpectedly advantageous. 
Further, Hoogenboom teaches that formation MHC-peptide of the complex is indicative of the presence of MHC-peptide complex protein, relative to a control/reference sample, can indicate the suitability or need for a treatment.  See ¶ [0136].  Thus, it would have been obvious to detect the MUC1 D6 signal peptide on the surface of cancer cells in the methods diagnosis and determining of treatment because Hoogenboom teaches that the antibodies bind the MUC1 D6/ MHC complexes on the surface of tumor cells,  the antibodies target the MUC1 D6 MUC1 D6/ MHC complexes on the surface of tumor cells for treatment. and elevated levels of MUC1 D6/ MHC would indicate targetable tumor cells. 
Additionally, given that Carmon teaches that ImMucin is able to induce antigen specific CD4+ as well as CD8+ T cell activation which can lead to effective anti-tumor vaccine properties one of skill in the art would have been motivated to use it in combination with the antibodies bind the MUC1 D6/ MHC complexes of Hoogenboom to enhance and optimize the treatment of a MUC1 expressing cancer. Thus, the rejection is maintained for the reasons previously set forth and above. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 2, 4, 6-11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Amended claim 2 in drawn to “receiving a biological sample containing cells obtained from said subject”. 
The specification teaches obtaining a biological sample from a subject. See original claims 1 and 2.  However, the specification and claims as originally filed do not specifically teach “receiving a biological sample containing cells obtained from said subject,” which includes receiving  the cells in a sample obtained by a third party. Thus, the amendment to claim 2, and by incorporation in its dependent claims, is new matter. 

Conclusion
7.	All other objections and rejections recited in the Office Action of January 12, 2022 are withdrawn in view of Applicant’s amendments and arguments.
8.	No claims allowed.
9.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642